 

Exhibit 10.13

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

This Restricted Stock Purchase Agreement (the “Agreement”) is made as of April
10, 2017 by and between NeuroOne, Inc., a Delaware corporation (the “Company”),
and Thomas Bachinski (“Purchaser”). Certain capitalized terms used below are
defined in the terms and conditions set forth in Exhibit A attached to this
Agreement, which are incorporated by reference.

 

Total shares of Stock purchased: 12,666 shares of Common Stock (the “Restricted
Stock”) Purchase Price per share: $0 Total Purchase Price: $0

 

Vesting Schedule:

 

The Restricted Stock is subject to the Repurchase Option as of the date of this
Agreement. The Restricted Stock shall vest and be released from the Repurchase
Option in connection with the achievement of the milestones set forth in Exhibit
B, in such amounts and at such times as determined in the sole discretion of the
Company’s Board of Directors, and further provided that Purchaser must remain a
Service Provider as of the date of such release.

 

Acceleration Provisions:

 

If within one month before or six months following a Change in Control, (i)
Purchaser’s services in all capacities as a Service Provider are involuntarily
terminated without Cause, or (ii) Individual Purchaser resigns his or her
service in all capacities as a Service Provider for Good Reason, and in either
case other than as a result of death or disability, and provided such
termination constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h), the Repurchase Option shall lapse as to
100% of the Restricted Stock and such shares of Restricted Stock shall
immediately become fully vested.

 

If at any time (i) Purchaser’s services in all capacities as a Service Provider
are involuntarily terminated without Cause, or (ii) Purchaser resigns his
service in all capacities as a Service Provider for Good Reason, and in either
case other than as a result of death or disability, and provided such
termination constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h), the Repurchase Option shall lapse as to
100% of the Restricted Stock and such shares of Restricted Stock shall
immediately become fully vested.

 

[Remainder of page intentionally left blank]

 

Restricted Stock Purchase Agreement

Thomas Bachinksi

Page 1

 

 

 

 

Additional Terms/Acknowledgements: The undersigned Purchaser acknowledges
receipt of, and understands and agrees to, this Restricted Stock Purchase
Agreement, including the terms and conditions set forth in Exhibit A attached to
this Agreement, which are incorporated by reference.

 

  COMPANY:       NeuroOne, Inc.    

 

  By: /s/ David A. Rosa           Name: David A. Rosa     Title: Chief Executive
Officer

 

  Address: 10006 Liatris Lane     Eden Prairie, MN 55347

 

  PURCHASER:       Thomas Bachinski

 

  /s/ Thomas Bachinski   (Signature)

 

  Address: 19059 Orchard Trail     Lakeville, MN 55044



 

Restricted Stock Purchase Agreement

Thomas Bachinksi

Signature Page

 

 

 

 

Exhibit A

 

Terms and Conditions Incorporated into

Restricted Stock Purchase Agreement

 

1.          Purchase and Sale of Stock. Purchaser agrees to purchase from the
Company, and the Company agrees to sell to Purchaser, the number of shares of
the Restricted Stock for the consideration set forth in the cover page to this
Agreement. The closing of the transactions contemplated by this Agreement,
including payment for and delivery of the Restricted Stock, shall occur at the
offices of the Company immediately following the execution of this Agreement, or
at such other time and place as the parties may mutually agree.

 

2.          Investment Representations. In connection with the purchase of the
Restricted Stock, Purchaser represents to the Company the following:

 

(a)          Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Restricted Stock. Purchaser
is purchasing the Restricted Stock for investment for Purchaser’s own account
only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act of 1933, as
amended (the “Act”).

 

(b)          Purchaser understands that the Restricted Stock has not been
registered under the Act by reason of a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Purchaser’s
investment intent as expressed in this Agreement.

 

(c)          Purchaser further acknowledges and understands that the Restricted
Stock must be held indefinitely unless the Restricted Stock is subsequently
registered under the Act or an exemption from such registration is available.
Purchaser further acknowledges and understands that the Company is under no
obligation to register the Restricted Stock. Purchaser understands that the
certificate evidencing the Restricted Stock will be imprinted with a legend that
prohibits the transfer of the Restricted Stock unless the Restricted Stock is
registered or such registration is not required in the opinion of counsel for
the Company.

 

(d)          Purchaser is familiar with the provisions of Rule 144 under the Act
as in effect from time to time, that, in substance, permits limited public
resale of “restricted securities” acquired, directly or indirectly, from the
issuer of such securities (or from an affiliate of such issuer), in a non-public
offering subject to the satisfaction of certain conditions.

 

(e)          Purchaser further understands that at the time Purchaser wishes to
sell the Restricted Stock there may be no public market upon which to make such
a sale, and that, even if such a public market then exists, the Company may not
be satisfying the current public information requirements of Rule 144, and that,
in such event, Purchaser may be precluded from selling the Restricted Stock
under Rule 144 even if the minimum holding period requirement had been
satisfied.

 

(f)          Purchaser further warrants and represents that Purchaser has either
(i) preexisting personal or business relationships, with the Company or any of
its officers, directors or controlling persons, or (ii) the capacity to protect
Purchaser’s own interests in connection with the purchase of the Restricted
Stock by virtue of the business or financial expertise of Purchaser or of
professional advisors to Purchaser who are unaffiliated with and who are not
compensated by the Company or any of its affiliates, directly or indirectly.

 

Restricted Stock Purchase Agreement

Thomas Bachinski

Page 1 to Exhibit A

 

 

 

  

(g)          Purchaser acknowledges that Purchaser has read all tax related
sections and further acknowledges Purchaser has had an opportunity to consult
Purchaser’s own Tax, Legal and Financial Advisors regarding the purchase of
common stock under this Agreement.

 

(h)          Purchaser acknowledges and agrees that in making the decision to
purchase the common stock under this Agreement, Purchaser has not relied on any
statement, whether written or oral, regarding the subject matter of this
Agreement, except as expressly provided in this Agreement and in the attachments
and exhibits to this Agreement.

 

(i)          If Purchaser is not a United States person (as defined by Section
7701(a)(30) of the Internal Revenue Code of 1986, as amended (the “Code”)),
Purchaser has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Securities
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Restricted Stock, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Restricted Stock.  Purchaser’s subscription and payment
for and continued beneficial ownership of the Restricted Stock will not violate
any applicable securities or other laws of Purchaser’s jurisdiction.

 

3.          Restrictive Legends. All certificates representing the Restricted
Stock shall have endorsed thereon legends in substantially the following forms
(in addition to any other legend which may be required by other agreements
between the parties to this Agreement):

 

(a)          “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(b)          “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT
OF FIRST REFUSAL OPTION IN FAVOR OF THE CORPORATION AND/OR ITS ASSIGNEE(S) AS
PROVIDED IN THE BYLAWS OF THE CORPORATION.”

 

(c)          “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
TRANSFER RESTRICTION, AS PROVIDED IN THE BYLAWS OF THE CORPORATION.”

 

(d)          “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN
OPTION SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED
HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT
THE PRINCIPAL OFFICE OF THE CORPORATION. ANY TRANSFER OR ATTEMPTED TRANSFER OF
ANY SHARES SUBJECT TO SUCH OPTION IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN
CONSENT OF THE CORPORATION.”

 

(e)          Any legend required by appropriate blue sky officials.

 

Restricted Stock Purchase Agreement

Thomas Bachinski

Page 2 to Exhibit A

 

 

 

 

4.          Market Stand-Off Agreement. Purchaser shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any Common Stock or other securities of the Company held by Purchaser (other
than those included in the registration), including the Restricted Stock (the
“Restricted Securities”), during the 180-day period following the effective date
of the Company’s first firm commitment underwritten public offering of its
Common Stock (or such longer period as the underwriters or the Company shall
request in order to facilitate compliance with FINRA Rule 2711 or NYSE Member
Rule 472 or any successor or similar rule or regulation) (the “Lock Up Period”);
provided, however, that nothing contained in this Section 4 shall prevent the
exercise of the Repurchase Option during the Lock Up Period. Purchaser agrees to
execute and deliver such other agreements as may be reasonably requested by the
Company and/or the managing underwriters that are consistent with the foregoing
or that are necessary to give further effect to the foregoing provision. In
order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to Purchaser’s Restricted Securities until the end of
such period. The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 4 and shall have the right, power and authority to
enforce the provisions hereof as though they were a party to this Agreement.

 

5.          Intellectual Property Rights.

 

(a)          Purchaser represents and warrants that except for intellectual
property rights assigned pursuant to this Agreement or specifically disclosed to
the Company on the appropriate schedule of Purchaser’s Proprietary Information,
Inventions Assignment and Non-Competition Agreement with the Company, Purchaser
possesses no intellectual property and has made no inventions related to the
Company’s business, as currently conducted or as proposed to be conducted.
Purchaser further agrees that to the extent it is discovered that Purchaser has
made inventions, patented or unpatented, or otherwise possesses intellectual
property rights related to the Company’s business that were not properly
assigned to the Company or specifically disclosed and excluded in Purchaser’s
Proprietary Information, Inventions Assignment and Non-Competition Agreement
(the “Additional Intellectual Property”), the Additional Intellectual Property
is hereby assigned to the Company.

 

(b)          Purchaser agrees to assist the Company in every proper way to
obtain, and from time to time enforce, United States and foreign proprietary
rights relating to the Additional Intellectual Property in any and all
countries. Purchaser agrees to execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Additional Intellectual Property and the
assignment of such Additional Intellectual Property.

 

(c)          In the event the Company is unable for any reason, after reasonable
effort, to secure Purchaser’s signature on any document needed in connection
with the actions specified in the preceding paragraph, Purchaser irrevocably
designates and appoints the Company and its duly authorized officers and agents
as my agent and attorney in fact, which appointment is coupled with an interest,
to act for and on behalf of Purchaser to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
Purchaser.

 

6.          Repurchase Option. The following provisions shall apply to the
Restricted Stock, as provided in the cover page to this Agreement (the “Vesting
Provisions”): 

 

Restricted Stock Purchase Agreement

Thomas Bachinski

Page 3 to Exhibit A

 

 

 

 

(a)          Repurchase Option. In the event Purchaser’s relationship with the
Company (or a parent or subsidiary of the Company) terminates for any reason
(including death or disability), or for no reason, with or without cause, such
that after such termination Purchaser is no longer providing services to the
Company (or a parent or subsidiary of the Company) as an employee, director,
consultant or advisor (a “Service Provider”), then the Company shall have an
irrevocable option (the “Repurchase Option”) for a period of 120 days after said
termination (the “Repurchase Period”) to repurchase from Purchaser or
Purchaser’s personal representative, as the case may be, at the lower of (i) $0,
or (ii) the Fair Market Value per share of such Restricted Stock as of the date
of repurchase (such lower price, the “Option Price”), up to but not exceeding
the number of shares of Restricted Stock that have not vested in accordance with
the Vesting Provisions as of such termination date. The Repurchase Option shall
be exercised as provided in Section 6(b). For purposes of the Repurchase Option,
the “Fair Market Value” shall mean the value of the Restricted Stock as
determined in good faith by the Company’s Board of Directors. The term of the
Repurchase Option shall be extended to such longer period (A) as may be agreed
to by the Company and Purchaser, or (B) as needed to ensure the stock issued by
the Company does not lose its status as “qualified small business stock” under
Section 1202 of the Code (as defined below). Purchaser acknowledges that the
Company has no obligation, either now or in the future, to repurchase any of the
shares of Common Stock, whether vested or unvested, at any time. Further,
Purchaser acknowledges and understands that, in the event that the Company
repurchases shares, the repurchase price may be less than the price Purchaser
originally paid and that Purchaser bears any risk associated with the potential
loss in value.

 

(b)          Exercise of Repurchase Option. The Company may exercise the
Repurchase Option by giving notice to Purchaser. In addition, the Company shall
be deemed to have exercised the Repurchase Option as of the last day of the
Repurchase Period, unless an officer of the Company notifies the holder of the
Restricted Stock during the Repurchase Period in writing (delivered or mailed as
provided in Section7(c)) that the Company expressly declines to exercise its
Repurchase Option for some or all of the Restricted Stock. During the Repurchase
Period, the Company shall pay to the holder of the Restricted Stock the Option
Price for the shares of Restricted Stock being repurchased. The Company shall be
entitled to pay for any shares of Restricted Stock purchased pursuant to its
Repurchase Option at the Company’s option in cash or by offset against any
indebtedness owing to the Company by Purchaser (including without limitation any
Note given in payment for the Restricted Stock), or by a combination of both.
Upon exercise of the Repurchase Option and payment of the purchase price in any
of the ways described above, the Company shall become the legal and beneficial
owner of the Restricted Stock being repurchased and all rights and interest in
or related to the Restricted Stock, and the Company shall have the right to
transfer to its own name the Restricted Stock being repurchased by the Company,
without further action by Purchaser. The certificate(s) representing the shares
of Restricted Stock that have been repurchased by the Company shall be delivered
to the Company. It is the intention of the parties that the Company, upon
exercise of the Repurchase Option and payment of the amount required by the
Repurchase Option, pursuant to the terms of this Agreement, shall be entitled to
receive the Restricted Stock, in specie, in order to have such Restricted Stock
available for future issuance without dilution of the holdings of other
stockholders. It is expressly agreed between the parties that money damages are
inadequate to compensate the Company for the Restricted Stock and that the
Company shall, upon proper exercise of the Repurchase Option, be entitled to
specific enforcement of its rights to purchase and receive said Restricted
Stock.

 

(c)          Adjustments to Restricted Stock. If, from time to time, during the
term of the Repurchase Option there is any change affecting the Company’s
outstanding Common Stock as a class that is effected without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, change in corporation
structure or other transaction not involving the receipt of consideration by the
Company), then any and all new, substituted or additional securities or other
property to which Purchaser is entitled by reason of Purchaser’s ownership of
Restricted Stock shall be immediately subject to the Repurchase Option and be
included in the meaning of “Restricted Stock” for all purposes of the Repurchase
Option with the same force and effect as the shares of the Restricted Stock
presently subject to the Repurchase Option, but only to the extent the
Restricted Stock is, at the time, covered by such Repurchase Option. While the
total Option Price shall remain the same after each such event, the Option Price
per share of Restricted Stock upon exercise of the Repurchase Option shall be
appropriately adjusted.

 

Restricted Stock Purchase Agreement

Thomas Bachinski

Page 4 to Exhibit A

 

 

 

 

(d)          Corporate Transaction. In the event of (a) an Acquisition (as
defined below); or (b) an Asset Transfer (as defined below) ((a) and (b) being
collectively referred to in the Agreement as a “Corporate Transaction”), then
the Repurchase Option shall be assigned by the Company to any successor of the
Company (or the successor’s parent) in connection with such Corporate
Transaction. To the extent that the Repurchase Option remains in effect
following such a Corporate Transaction, it shall apply to the new capital stock
or other property received in exchange for the Restricted Stock in consummation
of the Corporate Transaction, but only to the extent the Restricted Stock is at
the time covered by such right. Appropriate adjustments shall be made to the
Option Price per share payable upon exercise of the Repurchase Option to reflect
the effect of the Corporate Transaction upon the Company’s capital structure;
provided, however, that the aggregate Option Price shall remain the same. For
the purposes of this Section 6(d): (i) “Acquisition” shall mean (A) any
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization; or (B) any
transaction or series of related transactions to which the Company is a party in
which in excess of 50% of the Company’s voting power is transferred; and (ii)
“Asset Transfer” shall mean a sale, lease, exclusive license or other
disposition of all or substantially all of the assets of the Company.

 

(e)          Termination of Repurchase Option. Sections 6(a) through 6(d) of
this Agreement shall terminate upon the exercise in full or expiration of the
Repurchase Option, whichever occurs first.

 

(f)          Escrow of Unvested Restricted Stock. As security for Purchaser’s
faithful performance of the terms of this Agreement and to insure the
availability for delivery of Purchaser’s Restricted Stock upon exercise of the
Repurchase Option herein provided for, Purchaser agrees, at the closing
hereunder, to deliver to and deposit with the Secretary of the Company or the
Secretary’s designee, including the person or entity named in Joint Escrow
Instructions (“Escrow Agent”), as Escrow Agent in this transaction, two stock
assignments duly endorsed (with date and number of shares blank) in the form
attached to this Agreement as an Exhibit, together with a certificate or
certificates evidencing all of the Restricted Stock subject to the Repurchase
Option; said documents are to be held by the Escrow Agent and delivered by said
Escrow Agent pursuant to the Joint Escrow Instructions of the Company and
Purchaser attached to this Agreement as an Exhibit and incorporated by this
reference (“Joint Escrow Instructions”), which instructions shall also be
delivered to the Escrow Agent at the closing hereunder. Purchaser acknowledges
that the Escrow Agent is so appointed as the escrow holder with the foregoing
authorities as a material inducement to make this Agreement and that said
appointment is coupled with an interest and is accordingly irrevocable.
Purchaser agrees that Escrow Agent shall not be liable to any party hereof (or
to any other party). Escrow Agent may rely upon any letter, notice or other
document executed by any signature purported to be genuine and may resign at any
time. Purchaser agrees that if the Escrow Agent resigns as Escrow Agent for any
or no reason, the Company’s Board of Directors shall have the power to appoint a
successor to serve as Escrow Agent pursuant to the terms of this Agreement.
Purchaser agrees that if the Secretary of the Company resigns as Secretary, the
successor Secretary shall serve as Escrow Agent pursuant to the terms of this
Agreement.

 

(g)          Rights of Purchaser. Subject to the provisions of Sections 6(f),
6(h), 4 and 6(j) in this Agreement, Purchaser shall exercise all rights and
privileges of a stockholder of the Company with respect to the Restricted Stock
deposited in escrow. Purchaser shall be deemed to be the holder for purposes of
receiving any dividends that may be paid with respect to such shares of
Restricted Stock and for the purpose of exercising any voting rights relating to
such shares of Restricted Stock, even if some or all of such shares of
Restricted Stock have not yet vested and been released from the Repurchase
Option.

 

Restricted Stock Purchase Agreement

Thomas Bachinski

Page 5 to Exhibit A

 

 

 

 

(h)          Limitations on Transfer. In addition to any other limitation on
transfer created by applicable securities laws, Purchaser shall not assign,
hypothecate, donate, encumber or otherwise dispose of any interest in the
Restricted Stock while the Restricted Stock is subject to the Repurchase Option.
After any Restricted Stock has been released from the Repurchase Option,
Purchaser shall not assign, hypothecate, donate, encumber or otherwise dispose
of any interest in the Restricted Stock except in compliance with the provisions
herein, in the Company’s Bylaws and applicable securities laws. Furthermore, the
Restricted Stock shall be subject to any right of first refusal in favor of the
Company or its assignees that may be contained in the Company’s Bylaws.
Purchaser further acknowledges that Purchaser may be required to hold the Common
Stock purchased hereunder indefinitely. During the period of time during which
Purchaser holds the Common Stock, the value of the Common Stock may increase or
decrease, and any risk associated with such Common Stock and such fluctuation in
value shall be borne by Purchaser.

 

(i)          Section 83(b) Election. Purchaser understands that Section 83(a) of
the Code taxes as ordinary income the difference between the amount paid for the
Restricted Stock and the fair market value of the Restricted Stock as of the
date any restrictions on the Restricted Stock lapse. In this context,
“restriction” includes the right of the Company to buy back the Restricted Stock
pursuant to the Repurchase Option set forth above. Purchaser understands that
Purchaser may elect to be taxed at the time the Restricted Stock is purchased,
rather than when and as the Repurchase Option expires, by filing an election
under Section 83(b) (an “83(b) Election”) of the Code with the Internal Revenue
Service within 30 days from the date of purchase, a form of which is attached to
this Agreement. Even if the fair market value of the Restricted Stock at the
time of the execution of this Agreement equals the amount paid for the
Restricted Stock, the 83(b) Election must be made to avoid income under Section
83(a) in the future. Purchaser understands that failure to file such an 83(b)
Election in a timely manner may result in adverse tax consequences for
Purchaser. Purchaser further understands that an additional copy of such 83(b)
Election is required to be filed with his or her federal income tax return for
the calendar year in which the date of this Agreement falls. Purchaser further
acknowledges and understands that it is Purchaser’s sole obligation and
responsibility to timely file such 83(b) Election, and neither the Company nor
the Company’s legal or financial advisors shall have any obligation or
responsibility with respect to such filing. Purchaser acknowledges that the
foregoing is only a summary of the effect of United States federal income
taxation with respect to purchase of the Restricted Stock hereunder, and does
not purport to be complete. Purchaser further acknowledges that the Company has
directed Purchaser to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which Purchaser may reside, and the tax consequences of
Purchaser’s death. Purchaser assumes all responsibility for filing an 83(b)
Election and paying all taxes resulting from such election or the lapse of the
restrictions on the Restricted Stock.

 

(j)          Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any shares of Restricted Stock of the Company that shall
have been transferred in violation of any of the provisions set forth in this
Agreement or (ii) to treat as owner of such shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such shares
shall have been so transferred.

 

(k)          No Employment Rights. This Agreement is not an employment or other
service contract and nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company (or a parent or subsidiary of the
Company) to terminate Purchaser’s employment or other service relationship for
any reason at any time, with or without cause and with or without notice.

 

Restricted Stock Purchase Agreement

Thomas Bachinski

Page 6 to Exhibit A

 

 

 

 

(l)          Parachute Payments.

 

(i)          If any payment or benefit Purchaser would receive pursuant to a
Corporate Transaction from the Company or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be reduced to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Purchaser’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments and/or benefits constituting “parachute payments” is necessary so
that the Payment equals the Reduced Amount, reduction shall occur in the
following order: reduction of current cash payments; reduction of deferred cash
payments subject to Code Section 409A; cancellation of accelerated vesting of
stock awards; reduction of employee benefits. In the event that acceleration of
vesting of stock award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of
Purchaser’s stock awards.

 

(ii)         The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Corporate Transaction
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group affecting the Corporate Transaction, the Company shall appoint a
nationally recognized accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

 

(iii)        The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and Purchaser within 15 calendar days after the date on which
Purchaser’s right to a Payment is triggered (if requested at that time by the
Company or Purchaser) or such other time as requested by the Company or
Purchaser. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, it shall furnish the Company and Purchaser with an opinion
reasonably acceptable to Purchaser that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Purchaser.

 

(m)         Certain Defined Terms. For purposes of this Agreement, the following
defined terms shall apply:

 

(i)          “Cause” shall mean any of the following: (1) conviction of any
felony or any crime involving moral turpitude or dishonesty, (2) participation
in a fraud or act of dishonesty against the Company, (3) willful and material
breach of Purchaser’s duties that has not been cured within 30 days after
written notice from the Company’s Board of Directors of such breach, (4)
intentional and material damage to the Company’s property, or (5) material
breach of Purchaser’s Proprietary Information, Inventions Assignment and
Non-Competition Agreement.

 

(ii)         “Change in Control” shall mean (1) a merger or consolidation in
which the Company is a constituent party (or of a subsidiary of the Company is a
constituent party and the Company issues shares of its capital stock pursuant to
such merger or consolidation), other than a merger or consolidation in which the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation, or (2) any
transaction or series of related transactions in which in excess of 50% of the
Company’s voting power is transferred, other than the sale by the Company of
stock in transactions the primary purpose of which is to raise capital for the
Company’s operations and activities, or (3) a sale, lease, exclusive license or
other disposition of all or substantially all (as determined by the Company’s
Board of Directors in its sole discretion) of the assets of the Company other
than a sale, lease, license or other disposition of all or substantially all of
the consolidated assets of the Company to an entity, more than 50% of the
combined voting power of the voting securities of which are beneficially owned
by stockholders of the Company in substantially the same proportions as their
beneficial ownership of the outstanding voting securities of the Company
immediately prior to such sale, lease, exclusive license or other disposition.

 

Restricted Stock Purchase Agreement

Thomas Bachinski

Page 7 to Exhibit A

 

 

 

 

(iii)         “Good Reason” shall mean any of the following actions taken by the
Company or a successor corporation or entity without Purchaser’s consent (unless
such action is taken in response to conduct by Purchaser that constitutes Cause:
(1) material reduction of Purchaser’s base compensation, other than a reduction
that applies generally to all executives and does not exceed 10%; (2) material
reduction in Purchaser’s authority, duties or responsibilities, provided,
however, that a change in job position (including a change in title) shall not
be deemed a “material reduction” unless Purchaser’s new authority, duties or
responsibilities are materially reduced from the prior authority, duties or
responsibilities; (3) failure or refusal of a successor to the Company to
materially assume the Company’s obligations under this Agreement in the event of
a Change in Control as defined below; or (4) relocation of Purchaser’s principal
place of employment that results in an increase in Purchaser’s one-way driving
distance by more than 50 miles from Purchaser’s then current principal
residence. In order to resign for Good Reason, Purchaser must provide written
notice of the event giving rise to Good Reason to the Company’s Board of
Directors within 90 days after the condition arises, allow the Company 30 days
to cure such condition, and if the Company fails to cure the condition within
such period, Purchaser’s resignation from all positions Purchaser then holds
with the Company must be effective not later than 90 days after the end of the
Company’s cure period.

 

7.          Miscellaneous.

 

(a)          Joinder to Stockholders Agreement. By execution of this Agreement,
Purchaser shall become, and hereby does become, a party to that certain
Stockholders Agreement of NeuroOne, Inc. dated October 20, 2016, as amended from
time to time (the “Stockholders Agreement”), be considered a “Stockholder” for
all purposes under the Stockholders Agreement, be deemed to have severally made
the representations, warranties and covenants set forth in the Stockholders
Agreement, and have all of the rights and obligations of a “Stockholder” under
the Stockholders Agreement. By execution of this Agreement, Purchaser represents
and warrants that Purchaser has received, reviewed and understood the provisions
of the Stockholders Agreement and agrees to be bound thereby, and that delivery
of this Agreement constitutes delivery of a counterpart signature page to the
Stockholders Agreement by Purchaser.

 

(b)          Release. As a condition of receiving the Acceleration Provisions
set forth in the cover page to this Agreement to which Purchaser would not
otherwise be entitled, Purchaser shall execute the Company’s standard form of a
release of claims (the “Release”) and permit such Release to become effective in
accordance with its terms. Unless the Release is executed by Purchaser and
delivered to the Company within the period of time set forth in the Release, and
such Release becomes effective, Purchaser shall not receive any of the benefits
of the Acceleration Provisions provided for under this Agreement.

 

(c)          Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified; (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, and if not during normal business hours
of the recipient, then on the next business day; (iii) five calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the other party to
this Agreement at such party’s address hereinafter set forth on the signature
page hereof, or at such other address as such party may designate by ten days’
advance written notice to the other party hereto.

 

Restricted Stock Purchase Agreement

Thomas Bachinski

Page 8 to Exhibit A

 

 

 

 

(d)          Successors and Assigns. This Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Purchaser, Purchaser’s successors,
and assigns. The Repurchase Option of the Company hereunder shall be assignable
by the Company at any time or from time to time, in whole or in part.

 

(e)          Attorneys’ Fees. The prevailing party in any suit or action
hereunder shall be entitled to recover from the losing party all costs incurred
by it in enforcing the performance of, or protecting its rights under, any part
of this Agreement, including reasonable costs of investigation and attorneys’
fees.

 

(f)          Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. The parties
agree that any action brought by either party to interpret or enforce any
provision of this Agreement shall be brought in, and each party agrees to, and
does hereby, submit to the jurisdiction and venue of, the appropriate state or
federal court for the district encompassing the Company’s principal place of
business.

 

(g)          Further Execution. The parties agree to take all such further
actions as may reasonably be necessary to carry out and consummate this
Agreement as soon as practicable, and to take whatever steps may be necessary to
obtain any governmental approval in connection with or otherwise qualify the
issuance of the securities that are the subject of this Agreement.

 

(h)          Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes and merges all prior agreements or understandings, whether written or
oral, with respect to the subject matter hereof. This Agreement may not be
amended, modified or revoked, in whole or in part, except by an agreement in
writing signed by each of the parties hereto.

 

(i)          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(j)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

[End of Exhibit A to Restricted Stock Purchase Agreement]

 

Restricted Stock Purchase Agreement

Thomas Bachinski

Page 9 to Exhibit A

 

 

 

 

Exhibit B

 

Vesting Milestones

 



1.Work with Evergreen Inc. on the design history files for the cortical
electrode and all other work performed by Evergreen that spans development to
commercialization. This will support the regulatory 510k submission and generate
a product development timeline that will synchronize / coordinate key functions
in the organization. This needs to be done asap. - Q1, 2017

 

2.Lead / Co-lead the development coordination of the depth electrode product
specification and conversion into a design specification. - Q2-Q3 2017

 

3.Develop synchronization chart for business and engineering milestones for a
2017 timeline. Part of our 2017 planning session. - Q1, 2017

 

4.Develop Clinical Connector Strategy (Flex to wired interface). This will
include product specification, interface to signal recording specification and
preliminary design specification for sourcing or development by Q2 2017 or
sooner.

 

[End of Exhibit B to Restricted Stock Purchase Agreement]

 

Restricted Stock Purchase Agreement

Thomas Bachinski

Page 1 to Exhibit B



 



 

